DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno U.S. PGPUB No. 2017/0236684.

Regarding claim 6, Kohno discloses a scanning transmission electron microscope ([0004]), comprising: an electron optical system that includes an aberration corrector 40; and a control unit 60 that controls the aberration corrector 40, the control unit 60 configured to: acquire a first scanning transmission electron microscope image and a second scanning transmission electron microscope image photographed at mutually different defocus amounts (“two STEM images are obtained while varying the defocus” [0112]); calculate a first auto-correlation function that is an auto-correlation function of the first scanning transmission electron microscope image (“a correlation function of each of the first bright-field STEM images is calculated, and aberrations can be found” [0120]); calculate a second auto-correlation function that is an auto-

Regarding claim 7, Kohno discloses that in obtaining the defocus amount, the contrast of the first auto-correlation function is obtained based on a difference between a minimum value of the first auto-correlation function and a maximum value of the first auto-correlation function (since Kohno measures peak values, which is an illustration of the difference between a maximum and a minimum value [0111]) in a region excluding a peak at the center of the first auto-correlation function (since the deviation in peaks is calculated from “the center of the detection system” [0113] and therefore any peak at the center of the detection system would necessarily be excluded since it would be the origin point from which peak variations are measured), and the contrast of the second auto-correlation function is obtained based on a difference between a minimum value of the second auto-correlation function and a maximum value of the second auto-correlation function in a region excluding a peak at the center of the second auto-correlation function (since the plural correlation functions are the same as one another for different images [0120]).

.

Allowable Subject Matter
Claims 1-5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, A scanning transmission electron microscope, comprising: an electron optical system that includes an aberration corrector; and a control unit that controls the aberration corrector, the control unit configured to: acquire a first scanning transmission electron microscope image and a second scanning transmission electron microscope image photographed at mutually different defocus amounts; and obtain a position of an inflection point that is closest to the center of first and second auto-correlation functions of the first and second images in respective first and second intensity profiles acquired along respective straight lines passing through the center of each auto-correlation function and adopt the intensities at these positions as respective first and second reference intensities.

Regarding dependent claims 2-5; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON L MCCORMACK/Examiner, Art Unit 2881